517 F.2d 936
Evelyn DUTIL, Administratrix of the Estate of Raymond Dutil,Plaintiff-Appellant,v.Marlin M. MAYETTE, Defendant-Appellee.
No. 1089, Docket 75-7149.
United States Court of Appeals,Second Circuit.
Argued June 4, 1975.Decided June 4, 1975.

Robert D. Rachlin, St. Johnsbury, Vt., for plaintiff-appellant.
John M. Dinse, Burlington, Vt., for defendant-appellee.
Before KAUFMAN, Chief Judge, and SMITH and ANDERSON, Circuit Judges.
PER CURIAM:


1
We affirm for the reasons stated in Chief Judge Holden's opinions below, D.C., 395 F.Supp. 922 and in Weinstein v. Medical Center, etc., of Vermont, Inc., 358 F.Supp. 297 (D.Vt.1972).